  Case 18-68479-pmb            Doc 8 Filed 11/07/18 Entered 11/08/18 01:34:32                      Desc Imaged
                                    Certificate of Notice Page 1 of 2
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                          Atlanta Division
                                    1340 United States Courthouse
                                      75 Ted Turner Drive SW
                                         Atlanta, GA 30303
                                       www.ganb.uscourts.gov
In
Re:    James Edward Carter IV                              Case No.: 18−68479−pmb
                                                           Chapter: 11
                                                           Judge: Paul Baisier

                 NOTICE OF DEADLINE(S) TO CORRECT FILING DEFICIENCY(IES)
NOTICE IS HEREBY GIVEN TO THE DEBTOR that the above referenced case, which was filed on 11/2/18 , contains
one or more filing deficiencies which must be corrected. Deficiencies in the items listed below may include failure to file
the document, failure to sign the document or failure to submit the document on a form that substantially conforms to the
Official Bankruptcy Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local
rules, forms, instructions and guidelines are on the court website www.ganb.uscourts.gov. Failure to correct a deficiency on
or before the deadline(s) shown below may result in dismissal of this case without further notice or opportunity for
hearing.

To be filed by 11/09/18
None Apply

To be filed by 11/09/18
None Apply



To be Filed by 11/16/18
Certificate of Credit Counseling
Pay Advices: (A) Copies of Pay Stubs (or other evidence of payment) received from any employer within
60 days prior to filing or alternatively (B) a Statement signed by the Debtor certifying within 60 days
prior to filing, the Debtor 1 did not receive pay stubs from any employer and was either Unemployed,
self−employed or other explanation.




To be filed by 12/02/18
None Apply


Failure to timely file missing documents or correct deficiencies may result in the dismissal of your bankruptcy
case without further notice or opportunity for hearing.

Dated: 11/5/18                                           M. Regina Thomas
                                                         Clerk of Court
Form 430b December 2017                                  By: Jackie L. Cunningham
                                                          Deputy Clerk
        Case 18-68479-pmb              Doc 8 Filed 11/07/18 Entered 11/08/18 01:34:32                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 18-68479-pmb
James Edward Carter, IV                                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: jlc                          Page 1 of 1                          Date Rcvd: Nov 05, 2018
                                      Form ID: 430b                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 07, 2018.
db             +James Edward Carter, IV,   2000 Norland Circle Court,   Alpharetta, GA 30022-7129

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 07, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 5, 2018 at the address(es) listed below:
              Howard P. Slomka   on behalf of Debtor James Edward Carter, IV se@myatllaw.com,
               myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextchapterbk.com;SlomkaTR74
               878@notify.bestcase.com
                                                                                            TOTAL: 1
